Judgment unanimously affirmed, with costs. The case was submitted to the jury as to the defendant father solely upon the question whether he was guilty of negligence in permitting the operation of the automobile by his son, who was under eighteen years of age. The defendant father acceded to this submission. There was no exception to the charge. We think, under the circumstances, that we ought not to interfere with the verdict on the ground that there is a variance between pleading and proof. If the attention of the trial court had been called to the matter in any way, the complaint could have been amended so as to conform to the evidence, if any such amendment was necessary. Present — Kelly, P. J., Rich, Jaycox, Manning and Kapper, JJ.